Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about February 25, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of petit larceny, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues of identification and credibility were properly considered by the court and we perceive no basis to disturb its determinations. The victim had an ample opportunity to observe appellant and provided reliable identification testimony. Concur—Tom, J.P., Ellerin, Lerner and Marlow, JJ.